DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 8/15/2022.
Claims 1, 9, 11 and 15 are amended.
Claim 13 is cancelled.
Claims 21 and 22 are new.
Claims 1-12 and 14-22 are pending in the current application.
Drawings
The drawings are accepted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thaddeus Faleski on 9/1/2022.
The application has been amended as follows: 
Claim 1: after “a plurality of mooring lines;” insert “a plurality of plate stiffeners in the hollow cylindrical body; and a plurality of keying flaps attached to the plate stiffeners;”
Claim 7: Cancel
Claim 8: Change dependency to claim 1
Claim 9: Change dependency to claim 1
Claim 10: Change dependency to claim 1
Claim 15, line 2: after “follower” delete “;” and insert the following “,wherein the multiline ring anchor includes; 
	a hollow cylindrical body;
	a plurality of plate stiffeners in the hollow cylindrical body; and
	a plurality of keying flaps attached to the plate stiffeners;”
Claim 21: Cancel
Claim 22: Change dependency to claim 1
Allowable Subject Matter
Claims 1-6, 8-12, 14-20 and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The  prior art does not disclose a multiline ring anchor with the combination of features recited, particularly a plurality of plate stiffeners in the hollow cylindrical body of the multiline ring anchor and a plurality of keying flaps attached to the plate stiffeners.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617